


Exhibit 10.74.2

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote omissions.

 

Agreement on termination of the Agreement No. C-48-0075/08 of 15 January 2008.

 

Moscow

 

01 July 2008

 

Limited liability company “Industrial and Financial company”, hereinafter
referred to as  the “Contractor”,in the person of its General Director
Iskenderov S.N., acting on the basis of the Charter, on the one side, and

 

Closed joint-stock company “Set televissionnykh stantsiy”, hereinafter referred
to as the “Customer”,in the person of its Chief Executive Officer Shklyar Y.B.,
acting on the basis of the Power of Attorney No. 167 of 01.02.2006 , on the
other side, collectively referred to as the “Parties”, have concluded this 
Agreement  as to the following:

 

1.  The Parties acting on the basis of  clause 11.2 of the Agreement
No.C-48-0075/08 of  15 January 2008  (hereinafter – the “Agreement”) agreed to
terminate the Agreement from 01 July 2008.

 

2.  In connection with termination of the Agreement the Contractor undertakes to
return to the Customer the advance payment made by the Customer in accordance
with para..3.1. of the Agreement in the amount of 11 045 338,22 (Eleven million
forty five thousand three hundred thirty eight  22/100) Rubles including VAT
(18%) – 1 684 882,10 Rubles.

 

3. The payment hereunder is to be effected within 30 (thirty) calendar days from
the moment of its signing.  The payment shall be effected either by separate
tranches or by a single payment. The date of writing off  of  the amounts from
the Contractor’s settlement account is considered as the date of payment.

 

4. The Parties have no claims towards each other in respect of  execution of the
Agreement as of the date hereof and admit that all the issues relating to
execution of the Agreement and its termination are settled to the fullest
extent.

 

5.  All disputes and differences which may arise out of or in connection with
this Agreement shall be settled by the Parties by way of negotiations. Should
the Parties fail to settle these disputes or differences by way of negotiations,
a case is to be submitted for settlement to the Arbitration court of the city of
Moscow in accordance with the procedure provided for by the current legislation
of the Russian Federation.

 

6. This Agreement is made up and signed in 2 (two) originals in the Russian
language, one original for either for the Parties.

 

Signatures of the Parties:

 

Lessor

 

Lessee

Limited liability company “Industrial and Financial company”

 

Closed joint-stock company “Set televissionnykh stantsiy”

 

 

 

Address: 121609, Moscow, Rublevskoe

 

Address: 123298, Moscow, 3 Khoroshevskaya

 

--------------------------------------------------------------------------------


 

shosse, h.28

 

street, 2

GRAPHIC [g202013kqi001.gif] [**]

 

TIN [**], KPP [**]

p/c - Settlement Account No. [**]

 

P/c - Settlement Account No. [**]

Kievskoe OSB No. 5278 “Sberbank Rossii

 

In OAO “Alfa-Bank” Moscow

OAO”  GRAPHIC [g202013kqi002.gif]

 

Correspondent Account No.  [**]

Correspondent Account No. [**]

 

Moscow GTY Bank Rossii

[**]

 

[**]

 

 

 

                             / Iskenderov S.N./

 

[**]

 

 

[**]

 

 

 

 

 

                                              / Shklyar Y.B./

 

--------------------------------------------------------------------------------
